DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/11/2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for allowance and for the indication of allowable subject matter:  Prior art includes: Dulyte et al. (“Approaches to altering particles distribution sin cryo-electron microscopy sample preparation”), applicant-cited Arnold et al. “Blotting-Free and Lossless Cryo-electron Microscopy Grid Preparation From Nanoliter-Sized Protein Samples and Single-cell Extracts”), Mulders et al. (US20130205808 herein after “Mulders”). 
	 The prior art teaches various manners of sample preparation for cryogenic transmission electron microscopy.  These techniques include the traditional botting technique wherein a sample is applied to a grid or substrate and excess of the sample is then removed via evaporation, sublimation, blotting, or wicking [away] (Mulders [0027]).  Spotition uses a self-blotting grid combined with a piezo-electric inkjet dispensing system (Dulyte pages. 568-569).  Dulyte further teaches non-blotting techniques including a cryoWriter which uses a microcapillary and a microfluidic device that can be used to generate microdroplets of the sample, which are subsequently sprayed directly onto the grid before freezing with no blotting required.  Arnold additionally teaches the use of a microcapillary to “write” the sample on holey carbon EM grids, (pg. 220, col. 2). 
 introducing a fluidic sample into a hydrophilic  porous material; bringing the porous material into contact with a hydrophilic substrate compatible with a cryogenic Transmission Electron Microscope; separating the porous material from the substrate; and transferring a portion of the sample from the porous material to the substrate between their contact and separation, (claim 4) loading a hydrophilic porous material with a volume of fluidic sample wherein the fluidic sample fills a portion of a void space of the hydrophilic porous; processing a substrate for cryo-Transmission Electron Microscope samples to be rendered hydrophilic; bringing the porous material into contact with a surface of the substrate, causing a portion volume of sample to be transferred from the hydrophilic porous material to the substrate; separating a surface of the porous material from the surface of the substrate, or (claim 6) allowing a volume of fluidic sample to wick into a void space of a hydrophilic porous material; processing a substrate for cryo-Transmission Electron Microscope samples to be rendered hydrophilic; bringing the porous material into contact with a surface of the substrate, and allowing for relative shearing action between the porous material and substrate causing a portion of volume of sample to be transferred from the hydrophilic porous material to the substrate; separating a surface of the porous material from the surface of the substrate; and plunging the substrate into a liquid cryogen for sample vitrification.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        2/13/2020

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861